Citation Nr: 0511381	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a mortar 
fragment wound of the left lower back, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

The instant appeal arose from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which granted an increased rating, 
to 20 percent, for residuals of a shell fragment wound to the 
left lower back.

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2004 for further development.  Pursuant to 
that remand, the veteran was awarded a separate 10 percent 
disability evaluation in a February 2005 rating decision for 
a scar, residual of a shell fragment wound of the left lower 
back.  As the veteran has not disagreed with that rating 
decision, the Board will limit its decision in this case to 
the non-scar residuals of the mortar fragment wound.

The appellant's representative, in a February 11, 2005, VA 
Form 646, seems to have raised a claim for clear and 
unmistakable error in a 1972 rating decision.  Since this 
issue has not been developed by the RO, it is referred to the 
RO for appropriate action.  The issue is not inextricably 
intertwined with the issue on appeal and therefore would have 
no effect on whether a rating in excess of 20 percent for 
residuals of a mortar fragment wound to the left lower back 
is warranted.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran's residuals of mortar fragment wounds of the left 
lower back are manifested by an 8 centimeter (cm) healed 
wound at approximately L1-L3, muscular loss in the paraspinal 
muscles, lowered threshold of fatigue, fatigue-pain, and 
hesitancy of movement without loss of coordination.  Flexion 
is to at least 50 degrees; extension is to at least 20 
degrees, rotation 30 degrees to the left and 15 degrees to 
the right with discomfort, and lateral bending to 20 degrees 
to the left and 15 degrees to the right.




CONCLUSION OF LAW

The criteria for a rating of 40 percent for residuals of 
mortar fragment wounds of the left lower back have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code (DC) 
5320 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated January 25, 2002.  This letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence must be submitted by him, and what information 
and evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to a higher 
evaluation for his service-connected low back disorder.  The 
letter advised him that VA would attempt to get any relevant 
federal evidence, as well as any private medical evidence 
which he identified and informed him that he needed to 
provide enough information about his records so that they 
could be requested.  A July 12, 2004, letter further advised 
the veteran that VA would schedule an examination to evaluate 
his low back disability and that it was his responsibility to 
appear for the examination.
 
With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has provided pertinent private medical evidence.  VA has also 
developed the veteran's service medical records and VA 
treatment records.

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations with opinions have been provided in connection 
with this increased rating claim.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  Disability resulting from muscle injuries 
is classified as slight, moderate, moderately severe, and 
severe.  38 C.F.R. § 4.56(d) (2004).

"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
Id. 38 C.F.R. § 4.56(d)(1).

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile thorough one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. 38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function, when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

(a) X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(b) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(c) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(d) Visible or measurable atrophy.

(e) Adaptive contraction of an opposing 
group of muscles.

(f) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 

(g) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4).

Disability arising from injury to the spinal muscles (Muscle 
Group XX) is evaluated in accordance with 38 C.F.R. § 4.73, 
Diagnostic Code 5230 (2004).  If the injury was to the 
cervical and thoracic region of the spine, a zero percent 
rating is warranted if the resulting disability is 
"slight"; a 10 percent rating is warranted if the 
disability is "moderate"; a 20 percent rating is warranted 
if the disability is "moderately severe"; and a 40 percent 
rating is warranted if the disability is "severe".  
Alternatively, if the injury was to the lumbar region of the 
spine, ratings of zero, 20, 40, and 60 percent are assigned 
for slight, moderate, moderately severe, and severe 
disability, respectively.  If the injury affects both 
cervical/thoracic and lumbar regions, the higher of the two 
ratings is assigned. See, e.g., 38 C.F.R. § 4.55 (2004) 
(presuming that only one rating will be assigned for each 
muscle group affected).

In the present case, the record shows that the veteran was 
hit by mortar fragments while stationed in Vietnam on August 
27, 1968.  The initial wound, measuring approximately 10 cm 
by 10 cm, was debrided under general anesthetic on August 28 
and was redebrided the following day, again under general 
anesthetic.  On September 3, he underwent delayed primary 
closure of the wound.  Three months after the initial injury, 
on November 27, 1968, he was discharged from the hospital, 
following two weeks convalescent leave.  At discharge he was 
asymptomatic with his wound completely healed.

Following a review of the evidence, and the applicable laws 
and regulations, it is the Board's conclusion that the 
evidence supports a higher rating for residuals of the mortar 
fragment wounds of the left lower back.  The Board notes that 
the veteran's left lower back wound was increased by the RO 
to 20 percent based on a finding of a moderately severe 
muscle injury in the thoracic region of the spine.  Since 
that time, the veteran underwent a July 2004 examination by a 
VA physician and resident in orthopedics, M.A.H., with a 
November 2004 addendum prepared by Dr. H., that found that 
the mortar fragment wound affected the lumbar region of the 
spine.  As noted above, a moderately severe injury to Muscle 
Group XX that affects the lumbar region warrants a 40 percent 
disability evaluation.

The Board does not find that a rating in excess of 40 percent 
is warranted for the mortar fragment wound residuals.  It is 
noted that a 40 percent rating is the maximum schedular 
rating under the criteria pertaining to the cervical and 
thoracic areas of the spine.  Thus, in order to achieve a 
higher rating under Diagnostic Code 5320, the mortar fragment 
wound residuals must more nearly approximate the criteria for 
a "severe" muscle disability.

The Board, however, does not find that the veteran's mortar 
fragment wound residuals more nearly approximate the 
"severe" muscle disability criteria.  While the initial 
injury was a deep penetrating wound, the evidence does not 
show that the initial injury was a through and through injury 
or that there was shattering bone fracture or open comminuted 
fracture.  Although the initial treatment records show two 
debridements and a hospitalization of several months, there 
is no evidence of sloughing of soft parts.  The recent 
treatment records show consistent complaint of cardinal signs 
and symptoms of muscle disability but are not worse than 
those shown for moderately severe muscle injuries, as 
explained further below.  

The record shows that the veteran has worked for the same 
employer for the last 15 years in metal fabrication, running 
lathes and mills.  In September 2002 during his VA 
examination, he reported that he lost 3 days of work in the 
last 3 weeks, and during his July 2004 examination he 
reported that he lost 67 days of work in the last year 
because of back pain, or roughly one week a month.  Thus, 
although the record shows that the veteran has taken 
significant time off from work recently, he is able to 
maintain his job.  
 
The 2004 VA examination revealed a healed wound in the left 
paraspinal area at the level of L1-L3 approximately 8 cm in 
length that was 3 cm by 2 cm across at the broadest portion.  
There was also a stellate scar coming off this area more 
inferior into the left of the midline.  The area around L1-L3 
was void of paraspinal muscle, and there was some adherence 
to the subcutaneous tissues.  While there was severe muscle 
spasm in the thoracic area during range of motion testing, 
there was no evidence of soft flabby muscles in the wound 
area and no evidence that the muscles swelled and hardened 
abnormally in contraction.

Tests of strength, endurance, or coordinated movements did 
not indicate severe impairment of function when compared to 
the uninjured side.  It was noted that heavy work like 
pushing, pulling and lifting caused fatigue as did 
maintaining an erect position for prolonged periods.  The 
veteran reported that performing certain functions he favored 
his "good" side; that he had difficultly moving from a 
lying to a sitting position, including getting out of bed, 
and that he had difficulty turning from one side to another 
in bed.  He received some relief from medication and a TENS 
unit, but he did not find long-term relief when he sought 
treatment from a chiropractor.  

Significantly, Dr. H. described the veteran as having a 
"moderate" amount of disability due to his mortar fragment 
wounds.  In the November 2004 addendum, Dr. H. noted that 
there was no lack of coordination due to the wound, although 
there was fatigue and fatigue-pain.  The VA treatment records 
indicate that the veteran reported that his back pain was at 
times significant, and was generally between a 3 and an 8 on 
a scale of 10.

During another July 2004 examination, the veteran's posture 
was noted to be less than erect and uncomfortable with 
shoulders forward.  The veteran had difficulty maintaining 
his balance when walking on his toes and heels.  That 
examiner noted severely limited range of motion, although the 
figures provided for flexion (120 degrees) and lateral 
bending (170 degrees) did not coincide with that conclusion.  
Dr. H. found that the veteran was able to flex to 90 degrees; 
extend to 30 degrees, rotate to 30 degrees to the left and to 
15 degrees to the right with discomfort, and lateral bending 
to 20 degrees bilaterally.  The 2002 VA examiner found that 
the veteran was able to flex to 50 degrees; extend to 20 
degrees, lateral bend to 25 degrees to the left and to 15 
degrees to the right, and rotate to the right about 10 
degrees less than rotation to the left.  The Board notes that 
there was some pain with motion and has considered the most 
significant limitation of motion figures in assessing the 
level of disability.  However, these figures do not equate to 
severe impairment of function as compared to the uninjured 
side, as the evidence shows that the veteran was able to move 
the injured side of his spine to a significant degree.

Finally, there was no X-ray evidence of minute, multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile and there was no adhesion of 
scar to the vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle.  There was no diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests:  a private report noted EMG of the 
thoracic paraspinous muscle was normal.  There was also no 
evidence of adaptive contraction of an opposing group of 
muscles or atrophy of muscle groups not in the track of the 
missile.

Thus, while the Board finds that a higher rating, to 40 
percent, is warranted for a moderately severe mortar fragment 
wound which affects the lumbar region of the spine, the Board 
does not find that the evidence of record more nearly 
approximates a severe wound of the lumbar region.  
Accordingly, given the totality of the evidence, the Board 
finds that the veteran's overall level of disability due to 
injury of the lumbar region is best characterized as no more 
than "moderately severe" under 38 C.F.R. § 4.56.  


ORDER

An increased rating, to 40 percent, is warranted for 
residuals of a mortar fragment wound of the left lower back, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


